PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/153,977
Filing Date: 8 Oct 2018
Appellant(s): KINDKEPPEL et al.



__________________
Marshall J. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in section B(1)(a) that Reichter fails to teach a first axial sealing surface with axial projections in the z-direction. Appellant points to [0158]-[0159] that describes the axial projections cited by Examiner as abutment (non-sealing) and mold stand offs. While Reichter has detailed how the axial projections are formed and how they interact with the Reichter housing (abutment), the claims are directed to a filter element alone, not the combination of a filter element and housing. As such, the structural limitations of the actual filter element are the critical points and not how the specific elements/axial projections are intended to be used with unclaimed elements (housing). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Appellant has merely stated a new function for the axial projections while not providing any patentable structural distinctions between Reichter and the present claims. If Appellant desires the sealing interaction between the filter border and the mating housing section, the housing section should be positively claimed as it may provide a new and nonobvious use of old structures (The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957)). 
	Appellant also argues in this section that the axial projections in Reichter would only be considered sealing surfaces due to impermissible speculation. Attention is directed to [0002] and [0018] of the present specification detailing that the sealing is provided via the claimed shape (axial projections) of the filter border and the mating housing. As the structure is the same and Appellant’s own specification describes the Ex Parte Linton, the argued limitation of “the sealing region” defined by “the inner surfaces of the plurality of guide posts” is a limitation that explicitly describes the interaction between two positively claimed elements (plurality of guide posts) and would have to be considered in depth during examination for the structural interactions and function recited. In contrast, argued sealing surface is between one claimed element (filter element) and one unclaimed element (housing) leading to examination to the structural limitations of the claimed element and not the interaction between the claimed and unclaimed elements. 
	Appellant argues in section B(1)(b) that Examiner improperly read the term sealing surface out of the claim 1. As discussed above, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Reichter teaches the claimed structure and has provided sufficient basis for why the axial projections would capable of being a sealing surface based upon the mating interaction with an unclaimed housing. Appellant also relies on two Patent Trial and Appeal Board decisions, Ex Parte Proksa and Ex Parte Schlothauer. However, the argued points in both Ex Parte Proksa and Ex Parte Schlothauer are directed to functional language that explicitly describes the interaction between two positively claimed elements (first and second imaging systems for Ex Parte Proksa and abradable portion and neighboring portion in Ex Parte Schlothauer). As the limitations are directed to positively claimed elements and the interaction between them, in depth examination would have to be conducted for the structural interactions and function recited. The present claims are directed to the interaction of a claimed element with an unclaimed element, which would be considered intended use with an unclaimed element. 
	Appellant argues in section 2 that as Reichter teaches the axial projections as mold stand offs in the filter element and are not used as sealing surfaces in the Reichter filtering system, Reichter provides a teaching away from the axial projections being sealing surfaces. As discussed above, how the filter element interacts with unclaimed elements is intended use and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The sealing aspect of the surface is the intended use and Reichter already teaches the claimed structural limitations. Further, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). No discrediting or criticizing teachings are found in Reichter, only that Richter does not intend to use the axial projections as claimed. 
	In section 3, Appellant argues that Reichter already teaches a seal so it would not have been obvious to have the projections be sealing surfaces. As discussed structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, many systems have redundant measures. For example, a belt and suspenders do the same thing but one would have found it obvious to use a belt or suspenders, or both in order to hold up one’s pants. Limiting any sealing means to only one means would allow for leaks in the system after failure of one seal rather than two. 
Lastly, Applicant argues that Connor fails to explicitly state the recesses provide any sealing or aligning function for the recesses in the x-y plane. Fig. 1 of Connor shows the recesses and projections of the filter border as claimed in the x-y plane and Fig. 3 shows the interaction of the filter border with the housing. The motivations to combine provided by Examiner was for the outer filer border to provide sealing means while ensuring a proper fit. Fig. 3 of Connor shows the fitting within the housing. This is consistent with Reichter [0212]–[00215] discussing the projections being used mate with portions of the housing thereby assuring proper fit and support. As such, providing the Reichter and Connor combination with recesses where projections have already been taught is merely a predictable use of prior art elements according to their established functions (In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the Id. at 417, 82 USPQ2d at 1396. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions."). In light of Reichter and Connor, the recesses in the x-y are merely predictable variations of projections and recesses in a filter element border that were already known from the Reichter and Connor disclosures at the time of invention, and said projections and recesses allow for multiple sealing surfaces if desired and proper fit within the desired housing. Appellant’s specification does not provide any teaching about any substantial improvement provided by the already known projections and recesses in the filter border being anything more than what is shown and taught in Reichter and Connor.  		

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER KEYWORTH/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777     

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),